Citation Nr: 1443831	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-00 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Jodee Kayton, Attorney


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1974 to August 1982.  He died in October 2009, and the appellant is seeking recognition as his surviving spouse for VA purposes.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the January 2012 VA Form 9, the appellant requested a hearing.  However,
the appellant withdrew her request for a hearing via October 2013 correspondence.  The Board will therefore proceed to adjudicate the appeal.  38 C.F.R. § 20.702(e). 

Consideration of the appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.


FINDINGS OF FACT

1.  The Veteran and appellant were married in December 1961 and divorced in July 1999.

2.  The Veteran and appellant held themselves out as husband and wife to the public, subsequent to their December 1961 divorce, and resided together for more than one year prior to the Veteran's death in October 2009. 

3.  The appellant lacked knowledge that Florida does not recognize common law marriages.

4.  No claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse for purposes of VA benefits have been met.  38 U.S.C.A. §§ 101 , 103, 1102 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.50, 3.52, 3.53, 3.54, 3.205, 3.206 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is the surviving spouse of the Veteran for VA purposes because a common law marriage existed at the time of his death.  The appellant acknowledges that she and the Veteran were married in December 1961 and divorced in July 1999.  However, she has reported that the Veteran moved back into the home in February 2000, where he remained a co-habitant with her until his death in October 2009.  

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54. 

A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2013).

To qualify as a surviving spouse, the person's marriage to the Veteran must meet the requirements of either 38 C.F.R. § 3.1(j) or 38 C.F.R. § 3.52.  See 38 C.F.R. § 3.50(b).  

Section 3.1(j) provides that a "marriage" is "a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 C.F.R. § 3.1(j); 38 U.S.C. § 103(c).  

Section 3.52 provides that where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see § 3.54(d)), and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the Veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death. 

The requirement of a formal marriage ceremony by a jurisdiction that does not recognize common-law marriage constitutes a "legal impediment" under 38 C.F.R. § 3.52.  See Lamour v. Peake, 544 F.3d 1317, 1322 (Fed. Cir. 2008) (citing VA Gen. Coun. Prec. 58-91 (June 17, 1991)).  "The determination of a claimant's knowledge of a legal impediment is viewed in terms of 'what the appellant's state of mind was at the time that the invalid marriage was contracted.'"  Id. at 1323 (quoting Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995)).  In other words, if the appellant intended to enter into a common law marriage with the Veteran without, at that time, knowledge of the fact that Florida law does not recognize common law marriage, the marriage could be "deemed valid" for VA purposes.  See 38 U.S.C. § 103(a); 38 C.F.R. § 3.52.

Florida law specifically states that no common law marriage entered into after January 1, 1968 shall be valid, with certain exceptions that do not apply in this case.  See West's Florida Statutes Annotated, Title XLII, Domestic Relations, Chapter 741, § 741.211.

Even though common law marriage is not recognized in Florida, the attempted common law marriage by the Veteran and appellant may be deemed valid for VA purposes.  In VAOPGCPREC 58-91, the General Counsel  of VA has held that lack of residence in a jurisdiction recognizing common law marriage is not a bar to establishing a common law marriage for a surviving spouse claimant.  The rationale is that the common law marriage could be "deemed valid" under 38 C.F.R. § 3.52  on the theory that the surviving spouse could have entered into the purported common law marriage without knowledge of the fact that there was an impediment to the marriage.  In this case, the impediment would be Florida's nonrecognition of common law marriages. 

Affording the appellant all reasonable doubt, the requirements allowing for the appellant's and Veteran's attempted common law marriage to be "deemed valid" are met.  See 38 C.F.R. § 3.52.  First, although the appellant clearly understood the concept of legal marriage and divorce since she legally married him once then was divorced from the Veteran, the appellant entered into the subsequent common law marriage without knowledge of the impediment that Florida does not recognize common law marriage.  The appellant and many lay persons all indicated that the appellant and the Veteran believed that her marriage to the Veteran was valid and that she did not know of Florida's nonrecognition of common law marriages.  The record contains statements from the appellant's children and acquaintances confirming her report that she had the Veteran had re-established cohabitation after a brief separation following their divorce.  The appellant's children indicated that she continued to care for the Veteran during their separation until he died in October 2009.  While the Veteran described the Veteran as an "ex-spouse" on beneficiary paperwork, he also indicated that he lived with the appellant in Orange Park, Florida at that time.  Moreover, the Veteran designated the appellant as his Durable Power of Attorney for Health Care in 2005.  Again, the document indicates the Veteran was residing with the appellant.  The document also identifies the appellant as the Veteran's wife.  

Next, the attempted common law marriage occurred more than one year prior to the Veteran's death, without any separation between the two parties.  The Veteran and the appellant cohabited together continuously from the date of the attempted marriage until his death, as reflected by the appellant's statements that have been further corroborated by acquaintances and her children.

Finally, no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits. 

In sum, the attempted common law marriage between the Veteran and appellant is deemed valid for VA purposes, and the appellant is the Veteran's surviving spouse under VA regulations.  This is because she was his spouse at the time of his death, and had lived with him continuously from the date of the "deemed valid" common law marriage until his death.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits is granted.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


